Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered July 2, 1986, convicting him of robbery in the second degree (three counts) and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not err in failing to explicitly charge that the defendant’s mere presence at the scene of the crime was insufficient evidence of guilt. The court’s charge included a correct application of the Penal Law provision concerning accessorial liability (Penal Law § 20.00), as well as clear instructions on intent as an essential element of each crime and on circumstantial evidence, including the necessity to exclude beyond a reasonable doubt all hypotheses consistent with the defendant’s innocence (see, People v Compitiello, 118 AD2d 720, lv denied 67 NY2d 941). In addition, the evidence overwhelmingly supported the conclusion that the defendant was not merely present but was an active participant in the robbery.
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Bracken, Spatt and Harwood, JJ., concur.